Citation Nr: 1431719	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  08-27 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Curameng, Counsel



INTRODUCTION

The Veteran had active duty service from April 1979 to March 1987.

This matter came to the Board of Veterans' Appeals (Board) from a June 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  This matter was remanded in July 2012 for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets further delay, the case must be returned to the RO for additional development.

A September 2005 Social Security Administration (SSA) inquiry shows that the Veteran is in receipt of SSA disability benefits.  However, SSA records have not been associated with either the Veterans claims file or electronic records.  Since records could be relevant to adjudication of the Veteran's claim, appropriate action is necessary to obtain any such records before the Board may properly proceed with appellate review.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  

On a February 2005 VA examination report, the examiner noted that the Veteran "is on disability retirement."  No other information was provided, and it is unclear to the Board if this is in reference to SSA benefits or whether a formal adjudication on Workman's Compensation or private disability insurance had been made through a former place of employment.  If the latter, the Workman's Compensation and/or private disability insurance records should also be associated with the Veteran's claims/electronic files.

Additionally, a November 2012 VA examination of the knees shows that the Veteran "does some emergency foster care."  A November 2012 VA psychiatric examination report shows that "she is currently a minister."  It is unclear whether the Veteran volunteers or receives payment for her time for these activities.  To be sure, the RO should seek clarification from the Veteran.

In light of the remand reasons above, outstanding private treatment records and updated VA treatment records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for bilateral knees, pulmonary sarcoidosis, sinusitis and adjustment disorder.  After securing the necessary release, obtain these records and updated VA treatment records.  

2.  The SSA should be requested to furnish copies of any and all administrative and medical records related to any application for disability benefits filed by the Veteran.

3.  Obtain information and releases from the Veteran sufficient to retrieve records of any Workman's Compensation and/or private disability insurance claim and associate them with the claims/electronic files.

4.  Clarify whether the Veteran is in receipt of payment as a minister and emergency foster care.  If so, ask for specifics of income and request pay statements/stubs for services rendered.

5.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and readjudicate the issue on appeal.  The RO should issue an appropriate supplemental statement of the case, and give the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



